DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed October 29, 2021 (hereafter the “10/29 Reply”) has been entered.    
Claims 1-4, 6-13, 15-19 and 22-25 have been amended and are pending.

Specification
In light of amendment to the abstract, the previous objection thereto has been withdrawn.  
In light of amendment to Claim 7 (from which Claim 9 depends), the previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter has been withdrawn. 

The amended abstract of the disclosure (filed with the 10/29 Reply) is objected to because it is ungrammatical:  “Methods of assessing whether multiple differently barcoded primers in partitions are provided” (emphasis added), which may have been intended to recite 
--Methods of assessing are in partitions are provided--.  
Correction and/or explanation is required.  See MPEP § 608.01(b).

Claim Objections
Dependent Claim 4 is objected to because of the following informalities:  
Claim 4 recites “wherein the amplifying also amplifies...” (emphasis added; see line 1) which is in reference to, but inconsistent with, “performing polymerase chain reaction amplification” (emphasis added) in Claim 1, line 16; and
Claim 4 recites “to form an amplification product” (emphasis added; see lines 2-3) which is in reference to, but inconsistent with, “to form amplicons” (emphasis added) in Claim 1, lines 16-17.    
Appropriate explanations and/or corrections are required.

Claim Interpretation
As previously noted with respect to Claim 9, the recitation of “during partition forming the forward primer and the partition ID tag oligonucleotide are linked to each other via a cleavable linker” (emphasis added) is not interpreted as presenting an additional active step of ‘linking’ the forward primer and the partition ID tag oligonucleotide “during partition forming”.  Instead, the broadest reasonable interpretation of the above in light of the specification is that the forward primer and the partition ID tag oligonucleotide were already present as ‘linked together’ when they are used “during partition forming”.  

As explained in the previous Office Action, the interpretation of “barcode” includes consideration of ¶0059 of the instant specification, which describes “barcode” (including those present in a “partition ID tag” or “partition ID tag oligonucleotide”) in relation to a “substrate”.  That description refers to “a substrate comprising repeating clonal barcode sequences” (e.g. those of a forward primer and/or partition ID tag oligonucleotide) as including a composition containing 
“a plurality of identical barcode sequences that are physically connected to each other (e.g., in a hairpin molecule, a linear nucleic acid polymer, or a circular nucleic acid polymer as tandem repeating barcode sequences separated by a cleavable linker between each repeating sequence) or that are sequestered from other components when delivered to a partition (e.g., encapsulated within a droplet that is delivered to a partition)” (emphasis added)
where a “linker” that covalently connects the barcodes in the first possibility are replaced by a locational, or informational, ‘linkage by sequestration’ in the second possibility.  

Amended Claim 1, lines 8-9, recites the clause “wherein at least one partition comprises first and second forward primers comprising different barcode sequences” is interpreted as meaning --wherein at least one partition comprises at least two forward primers comprising different barcode sequences-- based on plain meaning of the words used and support in ¶0075 of the instant specification (see pgs 14-15).  

Dependent Claim 12 further limits Claim 1, and so embodiments of Claim 12 are limited to methods wherein “the partition ID tag oligonucleotide is single-stranded” (as recited in Claim 12), and so excludes embodiments of the clause in lines 25-27 of Claim 1.  This is the necessary interpretation because those embodiments require “the partition ID tag oligo [to] comprise[ ] a double-stranded variable partition ID tag sequence” (underlining added), which is contrary to Claim 12’s requirement for “the partition ID tag oligonucleotide [to be] single-stranded”.  
Stated differently, the scope of Claim 12 is limited to embodiments with the feature of lines 23-24 of Claim 1, where “the partition ID tag oligonucleotide is single-stranded” as required by Claim 12.

Dependent Claim 13 further limits Claim 1, and Applicant’s states as follows (see pg 9 of the 10/29:

    PNG
    media_image1.png
    197
    472
    media_image1.png
    Greyscale


Based on the above, and the amendment to Claim 13, the scope of Claim 13 is limited to the second of the two alternative possibilities noted above by Applicant, namely the following in lines 25-27 of Claim 1: 

    PNG
    media_image2.png
    103
    845
    media_image2.png
    Greyscale

Stated differently, Claim 13 does not encompass embodiments wherein 
“the partition ID tag oligonucleotide has a blocked 3' end such that a polymerase cannot extend the blocked 3' end during amplification” (in lines 23-24 of Claim 1) 
where that “partition ID tag oligonucleotide” includes a “variable partition ID tag sequence [that] is double-stranded and comprises one or two single-stranded 3' ends comprising the reverse complement of the capture sequence” as recited in Claim 13.

Dependent Claim 16 further limits Claim 1, and so embodiments of Claim 16 require the limitation of the clause in lines 23-24 of Claim 1.  Stated differently, the scope of Claim 16 excludes embodiments with the feature of lines 25-27 of Claim 1.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendment to Claim 13 and Applicant statements as discussed above, the previous rejection of Claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained and New
In light of amendment to Claim 13 and Applicant statements as discussed above, the previous rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Agresti et al. (WO 2015/200541 A1 as previously cited) in view of Vaidyanathan et al. (WO 2011/056866 A2; as previously cited) has been withdrawn.
Applicant’s attention is directed to the new rejection of Claim 13 below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12, 15-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti et al. (WO 2015/200541 A1) in view of Vaidyanathan et al. (WO 2011/056866 A2) both as previously cited.
This rejection has been previously presented with respect to Claims 1-4, 6-8, 10-13, 16-19 and 24-25 as well as separately to Claims 9, 15 and 22-23.  This rejection combines those rejections and includes adjustments in light of amendments to the claims. 
As an initial matter, it is noted that both cited documents relate to the manipulation, amplification, and analysis of polyadenylated RNA as a common field of endeavor. 
And it is noted that the method of Claim 1 as presented includes four active steps, summarized as i) “forming partitions” in lines 3-13; ii) “hybridizing at least the first and the second forward primers to different copies of the partition ID tag oligonucleotide” in lines 14-15; iii) “performing polymerase chain reaction amplification” in lines 16-19; and iv) “sequencing the amplicons” in lines 20-22.  This convention will be followed in the rejections below. 
This rejection is directed to embodiments of Claim 1 wherein “the partition ID tag oligonucleotide has a blocked 3' end such that a polymerase cannot extend the blocked 3' end during amplification” (in lines 23-24) without requirement for the other alternative in lines 25-27 of the claim.  Additionally, the embodiments are those where the primer and ID tag oligonucleotide are “linked” by being part of the same substrate, such as by being in the same droplet, and where the generation of a plurality of such droplets corresponds to step i) “forming partitions” in instant Claims 1 and 19.  
Claims 1-4, 6-8, 10-12, 16-19 and 24-25
Regarding Claims 1-4, 6-8, 10-12, 17-18 and 25, Agresti et al. teach a method of making and using barcoded oligonucleotides attached to beads as depicted in Fig 6 (in three sheets) and summarized in their claims 80 and 82 (see pgs 77-78) as well as claims 65 and 70-77 (see pgs 75-77).  In Fig 6, first sheet, Agresti et al. teach “TT03”, a bead bound oligonucleotide primer, which can anneal to and use “TT02” as a template to extend TT03 to include a first barcode (i.e. N10 within TT02).    
The once extended TT03 oligonucleotides are then annealed to and use a (Biosg) biotinylated “TT01” oligonucleotide as a template to further extend TT03 to include a second barcode (i.e. N11 within TT01) and an oligo dT tail at the 3’ end.  This twice extended TT03 (hereafter “extTT03”) has a (first, N10) barcode and an oligo dT “capture sequence” complementary to the 3’ polyA sequences in mRNAs.  
The varied barcode sequences introduced by the N10 region of TT02 and/or the N11 region of TT01 generate (bead bound) extTT03 oligonucleotides with different barcode sequences that correspond to “first and second forward primers comprising different barcode sequences” in instant Claim 1, lines 8-9, and Claim 6.  
The single stranded, biotinylated TT01 oligonucleotide has an oligo dA sequence which is the reverse complement of the oligo dT “capture sequence” and a (second, N11) barcode, and so corresponds to the partition ID tag oligonucleotide (in instant Claims 1, 12, 17 and 18) because the “variable partition ID tag sequence” is interpreted as meaning that the “tag” or “ID tag” may be a “barcode”, such as the second N11 barcode.  
And even after further extension, extTT03 oligonucleotides can hybridize to, and be used by, additional copies of TT01 as a template for extension of TT01, which corresponds to steps ii) and iii) of instant Claims 1 and 25.  This is illustrated by the “Amplify in droplets” in the top half of Fig 6, first sheet, and summarized in claims 82, 72, and 76 of Agresti et al.  Moreover, the hybridization of bead bound extTT03 to TT01 links multiple TT01 molecules to each other via the beads and extTT03 oligonucleotides as required by instant Claims 7 and 8 (and with respect to Claim 7, this is in addition to being “linked” by being in the same droplet as described at the start of this rejection).  Furthermore, a bead bound to extTT03 does not comprise any TT01 molecules and so comprises more than 10 times the number of extTT03 than TT01 as required by instant Claim 10.  
Agresti et al. further teach using extTT03 oligonucleotides as primers with mRNA or cDNA thereof as target cell nucleic acid templates (see e.g. pg 3, lines 20-23, pg 13, lines 4-11, pg 14, lines 2-6, and pgs 49-50, ¶0145, esp. pg 49, line 30, to pg 50, line 2; and Fig 6, first sheet, lower half; pg 24, ¶¶0067, and Fig. 12), which corresponds to instant Claims 1 and 2.  Regarding cDNAs as target nucleic acids, they teach particles comprising “a poly-adenosine or poly-thymine capture region” (see pg 3, lines 21-22, and pg 9, lines 27-28), where use of a “poly-thymine capture region” would be understood by an artisan having ordinary skill as hybridizing to a second strand cDNA at its 3’ poly-adenylated region corresponding to the 3’ poly-A tail of an mRNA used to produce a cognate double-stranded cDNA.  
In Fig 12, Agresti et al. teach a step “5) Amplify” using a pair of primers, with one being complementary to RD1 universal sequence corresponding to that introduced by strand extension of extTT03 with a cDNA as template (in place of reverse transcription; see right hand side of step “5)”, as required by step iv) in instant Claim 1 and by Claim 3.  More specifically regarding “performing polymerase chain reaction amplification” in lines 16-19 of instant Claim 1, Agresti et al. also teach extension of extTT03 oligonucleotides before “MPX-PCR” (see Fig. 11, following step “(7)”), i.e. “Multiplex PCR” (see pg 63, line 30).  
Agresti et al. further teach use of “[f]lanking primers TT04 and TT05 [ ] to incorporate adaptor sequences for high throughput sequencing” (see ¶¶0067 and 0172), which corresponds to the amplification of instant Claim 1 above and to the amplifying and sequencing in instant Claim 4.  
Additionally, Fig. 12 top shows cleavage from a bead of a BCs—RD1 primer used for strand extension of extTT03 molecules using cDNAs as templates (see also ¶¶0073 and 0182, Example 11) as required by instant Claim 11.  
Regarding Claim 19, the partitions are droplets (see e.g. Fig 6, ¶¶0067 and 0172).
Regarding Claim 24, Fig 12 depicts breaking droplets to combine their contents before reverse primers are added (see e.g. incorporation of RD2 and P7 sequences).  
Further to the above, Agresti et al. teach a method with their dual barcoded oligonucleotide primer as the “forward primer” of instant Claim 1, and polyadenylated cDNA as analogous to the “partition ID tag oligonucleotide” of instant Claim 1.  The correspondence between the Agresti et al. oligonucleotide primer and the “forward primer” of Claim 1 has been explained above.  The correspondence between polyadenylated cDNA and the “partition ID tag oligonucleotide” in lines 10-13 of Claim 1 is based upon the cDNA having a polyA sequence that is “a reverse complement of the [oligo dT] capture sequence” in their oligonucleotide primers, and at least the coding region of each cDNA being “a variable partition ID tag sequence”.  This interpretation is also consistent with respect to one or more polyadenylated cDNA being “a target nucleic” as recited in the claims because there are one or more other polyadenylated cDNAs that correspond to “partition ID tag oligonucleotides” as required by the claims.  Stated differently, and further to the above explanation of TT01 as corresponding to “a partition ID tag oligonucleotide” in lines 10-13 of Claim 1, those lines also encompass cDNAs that comprise “a reverse complement of the capture sequence and a variable partition ID tag sequence”.  
Agresti et al. do not teach variable partition ID tag oligonucleotides blocked at the 3’ end (as present in lines 23-24 of Claim 1 and in Claim 16).
Vaidyanathan et al. teach a method of blocking the 3’ end of mRNA molecules by ligating thereto a “DNA oligonucleotide donor that has a 5'- adenylated nucleotide but does not have a 3'-hydroxyl nucleotide (5'-App-DNA-X)”; see e.g. pages 35-36, claims 2 and 10-12; Figures 1 and 8; and pages 23-25, Example 4.  They further teach that “many types of RNA (including ncRNA) lack a poly(A) tail at the 3' end, making it difficult to characterize them using poly(dT)-containing tags” (see e.g. pg 3, first full paragraph).  
It would be obvious to one having ordinary skill in the art at the time of the invention that in light of Vaidyanathan et al.’s teachings, cDNAs corresponding to RNAs that “lack a poly(A) tail at the 3’ end” (including those of Agresti et al.) would also lack that tail, which makes the cDNAs “difficult to characterize [ ] using poly(dT)-containing tags” as taught by Vaidyanathan et al.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention practicing the method of Agresti et al. to ligate a DNA oligonucleotide donor to the 3’ end of cDNA molecules (i.e. cDNAs that correspond to “partition ID tag oligonucleotides”), as taught by Vaidyanathan et al., after cell lysis and cDNA generation, and before combination with barcoded oligonucleotide primers of Agresti et al., with the reasonable expectation of successfully expanding the method by matching the “capture sequence” of the oligonucleotide primers to the 3’ ends of more RNA molecules via the DNA oligonucleotide donor molecule ligated to those molecules.  The resulting ligated RNA molecules (comprising a DNA oligonucleotide donor) would have been produced without surprising or unexpected results, and would have a blocked 3’ end, as taught by Vaidyanathan et al., that cannot be extended during amplification.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (RNA blocked at the 3’-end) for another (unblocked RNA of Agresti et al.) to obtain predictable results; and simple use of known techniques (of Vaidyanathan et al.) to expand and improve the similar method (of Agresti et al.) in the same way.  
Claim 9
The above teachings of Agresti et al. regarding their bead attached TT03 oligonucleotide (which is “the forward primer” of Claim 9) and their biotinylated TT01 oligonucleotide (which is “a partition ID tag oligonucleotide” of Claim 9) and Figure 6, first sheet, are re-emphasized for this rejection. 
Agresti et al. further teach their oligonucleotide primers as containing “a cleavage region” proximal to a solid support (i.e. beads; see e.g. pgs 37-38, ¶0103; as well as pg 3, ¶0007; pg 4, ¶0010; pg 5, ¶0012; pgs 7, ¶0020; pg 39, ¶0108; and pg 49, ¶0143) wherein a bead indirectly links two or more oligonucleotide primers as encompassed by Claim 9.  They further teach cleaving their oligonucleotide primers off the beads before strand extension (see e.g. pgs 37-38, ¶0103). 
Neither Agresti et al. nor Vaidyanathan et al. teach the features of Claim 9.  
Taking the teachings regarding TT03 and TT01 and Figure 6 in combination with the teachings regarding primers that may be cleaved from beads, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention practicing the method of Agresti et al. in view of Vaidyanathan et al. (as explained above) to 1) modify the TT03 bound beads to include cleavable TT01 oligonucleotides (instead of the biotin moiety and as taught by Agresti et al. for primer oligonucleotides) to simplify the addition of TT03 and TT01 to the droplets and 2) to include a step of cleaving the TT01 oligonucleotides from the beads prior to amplification in droplets (both as taught by Agresti et al.) with the reasonable expectation of successfully improving the method by simplifying and better controlling the addition of TT01 to the droplets, including better control of the ratio of TT01 to TT03 based on the number of TT01 on beads, without surprising or unexpected results.  
The resulting beads attached to TT03 and to TT01 would link them to each other (via the bead) and via a “cleavage region” between each bead and each TT01 oligonucleotide, which meets the requirement of “the forward primer [i.e. TT03] and the partition ID tag oligonucleotide [i.e. TT01] are linked to each other via a cleavable linker [i.e. cleavage region]” in Claim 9.  Moreover, use of a cleavage reaction taught by Agresti et al. to release TT01 (as explained above) meets the requirements of “the method further comprises cleaving the cleavable linker before the amplification” in Claim 9.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to expand and improve the method (of Agresti et al. and Vaidyanathan et al.) in the same way.  
Claim 15
In addition to the above description of their teachings, Agresti et al. further teach their TT01 as linked to biotin on the 5’ end (see Figure 6, first sheet), which is “a biotin labeled reverse primer having a molecular barcode” where “[i]n a second step, the biotinylated strand of the barcoded oligonucleotide is purified away” (see pgs 59-60, ¶0172, regarding Fig. 6).  
Neither Agresti et al. nor Vaidyanathan et al. teach TT01 as linked to a solid support.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention practicing the method of Agresti et al. in view of Vaidyanathan et al. (as explained above) to modify the TT01 oligonucleotide to be bound to a solid support via the biotin moiety to facilitate the “second step” of Agresti et al. with the reasonable expectation of successfully improving the ease of purification without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to expand and improve the similar method (of Agresti et al. and Vaidyanathan et al.) in the same way.  
Claim 22 
In addition to the above description of their teachings, Agresti et al. further teach the breaking of emulsions (i.e. droplets) within a well of a plate to allow pooling of nucleic acids before PCR (see Fig. 11, step “(6) emulsion breaking mix” followed by “MPX PCR”; and Fig. 12, step “2) Break droplets” followed by step “5) Amplifying”.  
And reiterating from the rejection of Claim 9 above, the attachment of beads to TT03 and to TT01 as explained above to meet the requirement of “the forward primer [i.e. TT03] and the partition ID tag oligonucleotide [i.e. TT01] are linked to each other via a cleavable linker [i.e. cleavage region]”, followed by use of a cleavage reaction taught by Agresti et al. to release TT01 (as explained above) meets the requirements of “the method further comprises cleaving the cleavable linker before the amplification” in Claim 9.  
Neither Agresti et al. nor Vaidyanathan et al. teach the features of Claim 22.  
Turning again to Agresti et al.’s Figure 6, first sheet (top), with consideration of the beads in droplets prior to “[a]mplify in droplets”, the above description would be reasonably understood by an artisan of ordinary skill as referring to cleavage to release TT01 from the beads before the “[a]mplify in droplets” step.  After cleavage to release TT01 from the beads, an artisan of ordinary skill would understand that after hybridization of TT01 to TT03, the hybridized complexes in each droplet can be pooled and then ‘amplified’ by further extension of TT03 using TT01 as the template because the pooling would allow reagents to be delivered to a pooled reaction mixture instead of to individual droplets.  
This is analogous to the breaking of droplets and combining of their nucleic acid contents before PCR amplification as shown in Figure 11 and amplifying in Figure 12 of Agresti et al. (as explained above) 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention practicing the method of Agresti et al. in view of Vaidyanathan et al. as explained above with respect to Claim 9, to allow hybridization between TT03 and released TT01 oligonucleotides (as taught by Agresti et al.) followed by breaking the droplets to combine their contents before extending (i.e. amplifying) TT03 with the reasonable expectation of successfully improving the method by reducing work, increasing uniformity, and lowering cost via delivering reagents to a single reaction mixture instead of multiple droplets without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques to improve the method (of Agresti et al. and Vaidyanathan et al.) in the same way.  
Claim 23
In addition to the above description of their teachings, Agresti et al. further teach use of oligonucleotide attached beads (“Oligo beads”) in Figures 11 and 12.  For example, step “(1) Oligo beads” (upper left of Fig. 11) refers to barcoded oligonucleotide beads (see ¶0178 and lines 1-5 on pg 63) used in drops combined with cells in wells of a plate where the oligonucleotide is used to extend the extTT03 molecules (in correspondence to the reverse transcription (RT) reaction) using a cDNA template corresponding to RNA from cells (see left portion of Fig. 11 and lines 7-24 on pg 63).  After that extension, the droplets are broken (see lines 25-27 on pg 63) and the contents are combined for PCR with forward and reverse primers (see middle of Fig. 11 and line 30 on pg 63).  Figure 12 similarly depicts a droplet containing a bead bound primer oligonucleotide with a poly(dT) 3’-end to be extended via use of polyA cDNA, corresponding to RT of mRNA (see top of Fig. 12, step “1) Lyse, RT”).  A number of droplets are broken (see step “2) Break droplets”) and their contents are pooled for step “5) Amplify” using a reverse primer.  
And reiterating from the rejection of Claim 9, the attachment of beads to TT03 and to TT01 as explained above does not preclude attachment of other oligonucleotides to the same beads, including attachment with use of different cleavage regions for cleavage with different reagents at different times.  
Neither Agresti et al. nor Vaidyanathan et al. teach the features of Claim 23.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention practicing the method of Agresti et al. in view of Vaidyanathan et al. as explained above with respect to Claim 9, to further attach reverse primer oligonucleotides (used in post reverse transcription amplification as taught by Agresti et al.) to the beads using a different cleavage region from that use for TT01 with the reasonable expectation of successfully improving the method by simplifying and better controlling the addition of reverse primers (by a cleavage reaction performed after the droplets are broken and their contents combined) to the amplification reaction, including better control of the combination(s) of reverse primers relative to TT03 oligonucleotides, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to expand and improve the method (of Agresti et al. and Vaidyanathan et al.) in the same way.  

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti et al. and Vaidyanathan et al. as applied to Claims 1-4, 6-12, 15-19 and 22-25 above and further in view of Kokoris et al. (US 2009/0035777 A1; published February 5, 2009) as evidence regarding the nature of cDNAs corresponding to mRNA and other expressed RNAs.  
This rejection has not been previously presented. 
As an initial matter, it is noted that both Agresti et al. and Kokoris et al. are directed to the sequencing of nucleic acids as a common field of endeavor. 
The teachings of Agresti et al. and Vaidyanathan et al. have been described above.  They do not expressly teach a partition ID tag oligonucleotide comprising “a double-stranded variable partition ID tag sequence” as recited in Claim 1 nor a “variable partition ID tage sequence is double-stranded...” as recited in Claim 13.  
Kokoris et al. teach complications due to “the inherent secondary structure of DNA, which does not easily elongate into a perfectly linear polymer” (see pg 2, ¶0017) and that 
“native duplex nucleic acids have an extremely compact linear data density; about a 3.4 Å center-to-center separation between sequential stacked bases (2) of each strand of the double helix (1), and are therefore tremendously difficult to directly image or sequence with any accuracy and speed. When the double-stranded form is denatured to form single stranded polynucleotides (3,4), the resulting base-to-base separation distances are similar, but the problem becomes compounded by domains of secondary structure” (emphasis added, see pg 11, ¶0219).  

They further depict “the use of 2mer and 3mer adjuvants to disrupt secondary structure” in Figure 51 as follows:

    PNG
    media_image3.png
    363
    366
    media_image3.png
    Greyscale

Kokoris also teach 
“[a]nother approach for reducing target secondary structure is to replicate target DNA to produce a synthetic cDNA target that has a reduced secondary structure stability as compared to native DNA.  FIG. 53 lists some nucleotide analogs, as illustrated in US application 2005/0032053 (“Nucleic acid molecules with reduced secondary structure”), that can be incorporated into the described synthetic cDNA target. These analogs, which include (but are not limited to) N4-ethyldeoxycytidine, 2-aminoadenosine-5′-monophosphate, 2-thiouridine-mono phosphate, inosine-monophosphate, pyrrolopyrimidine-monophosphate and 2-thiocytidine-mono phosphate, have been demonstrated to reduce cDNA secondary structure.” (emphasis added; see pg 37, ¶0475). 

An artisan having ordinary skill would understand the above teachings of Kokoris et al. as indicating that both DNA and RNA molecules have secondary structure (such as the hairpin with double-stranded region in Fig. 51 above) and that secondary structure is also present in a cDNA of an RNA unless steps are taken to reduce secondary structure, such as by the presence of adjuvants or incorporation of nucleotide analogs like those taught by Kokoris et al., which renders Claims 1 and 13 unpatentable.  

Response to Applicant Arguments

Applicant arguments in the 10/29 Reply have been fully considered in totality with the evidence of record and are not persuasive.  
On page 9-10 (bridging ¶) of the Reply, Applicant argues that “the cited art, even under the interpretation set forth in the office action, does not teach or suggest the subject matter of the amended claims.”  This is not persuasive because as set forth in the statements of rejection above, the cited art teaches use of DNAs that are a partition ID tag (DNA) oligonucleotide, as well as use of PCR amplification, both as presented in the amended claims.  
In the interest of advancing prosecution, it is noted that the term “partition ID tag”, by itself, does not limit an oligonucleotide to any specific structure.  Thus the limitation of “a partition ID tag oligonucleotide comprising a 3' end sequence that comprises a reverse complement of the capture sequence and a 5' sequence comprising a variable partition ID tag sequence, wherein the partition ID tag oligonucleotide is a DNA oligonucleotide” in lines 10-13 of Claim 1 only requires that the ‘DNA oligonucleotide’ (which is not limited by length) comprise the 3’ end and 5’ end sequences as quoted above.  The teachings of Agresti et al. (in combination with that of Kokoris et al.) include such DNA molecules as explained in the statements of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635